Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Marcus W. Hammack on February 26, 2021.
IN THE CLAIMS:
1. (Currently Ameded) An component, comprising: a partial cylindrical region having a first concave inner surface, a first convex outer surface, and a fixed radius of curvature of the first concave inner surface; and a partial conical region having a second concave inner surface, a second convex outer surface, and a varying radius of curvature of the second concave inner surface, wherein the second concave inner surface extends from the partial cylindrical region to a second radius of curvature less than the fixed radius of curvature.

2. (Original) The component of claim 1, wherein the partial cylindrical region further comprises a lip extending outward from the first convex outer surface.

3. (Original) The component of claim 1, wherein the component is formed from aluminum.

4. (Original) The component of claim 3, wherein the aluminum is gold plated.



6. (Original) The component of claim 5, wherein a width of each slit is consistent along its length.

7. (Currently Ameded) A cone 



9. (Original) The cone of claim 8, wherein the first component and the second component are made of aluminum.

10. (Original) The cone of claim 9, wherein the aluminum is gold plated.

11. (Original) The cone of claim 8, wherein the first component and the second component are separated by a slit.

12. (Original) The cone of claim 11, wherein the slit has a consistent width.

13. (Original) The cone of claim 11, wherein the first component and the second component are separated by a plurality of slits.

14. (Original) The cone of claim 13, wherein each slit has a width consistent along the length of the first component and the second component.

15. (Currently Ameded) A component, comprising: a partial cylindrical region having a first concave inner surface, a first convex outer surface, and a fixed radius of curvature of the first concave inner surface; and a partial conical region having a second concave inner surface, a second convex outer surface, and a varying radius 

16. (Original) The component of claim 15, wherein the partial cylindrical region further comprises a lip extending outward from the first convex outer surface.

17. (Original) The component of claim 15, wherein the component is formed from aluminum.

18. (Original) The component of claim 17, wherein the aluminum is gold plated.

19. (Original) The component of claim 15, further comprising a second component identical to the component, wherein the second component is arranged opposite the component to define a plurality of slits therebetween.

20. (Original) The component of claim 19, wherein a width of each slit is consistent along its length.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The allowed claims are directed to a forced convection component (46; Figure 2) with “partial cylindrical” (50/51; Figure 2; [0016]) and “partial conical” (57/58; Figure 2; [0016]) components.  The Examiner’s search .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190110336 A1
US 20190067006 A1
US 20180053670 A1
US 20160033070 A1
US 20150345023 A1
US 20150233016 A1
US 20150152545 A1
US 20100112744 A1
US 20100112213 A1
US 20030077388 A1
US 9870919 B2
US 9856580 B2

US 7785419 B2
US 7381275 B2
US 7169233 B2
US 6879777 B2
US 6437290 B1
US 6406543 B1
US 6383330 B1
US 6281141 B1
US 6169244 B1
US 6143079 A
US 6113703 A
US 6099648 A
US 6093252 A
US 6031211 A
US 5960158 A
US 5932286 A
US 5725673 A
US 5683518 A
US 5576059 A
US 5573566 A
US 5226732 A
US 5085887 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/            Primary Examiner, Art Unit 1716